REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-3 and 5-11 are pending in this application. Claims 1,7, and 10 have been amended. Claim 4 was previously cancelled. No new subject matter is added. 
Allowable Claims
3.	Claims 1-3 and 5-11 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 10 are allowable for reciting, inter alia, “ the first and second check valve are arranged at an end of a movable range of the piston”.
Lee and Huang teaches all of the limitations as discussed in the discussed in the previous Non-Final Rejection. However, Lee and Huang fails to teach the first and second check valves arranged at an end of a movable range of the piston. As previously rejected, Lee teaches a snivel suction device that is modified with the check valves of Huang. Examiner agrees with the attorney that modifying the check valves of Huang to be placed at the end of tube (31) would be useless to the function of Lee because it would isolate tube (42) from the pump. Also, the device of Lee is not designed for check valves be placed at the end of the movable piston (33) because they would interfere with the operation of balloon (40). Thus, it would be unreasonable to combine any check valve system at the end of the movable piston of Lee because it would destroy the function of the device. There is no prior art that reads on the combination of limitations. Therefore, the combinations of limitations is considered allowable. Claims 2-3 and 5-9 would be allowable for depending from claim 1. Claim 11 would be allowable for depending from claim 10. 
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./ (7/7/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        7 July 2022